ORDER
PER CURIAM:
Heather Galloway-Taylor appeals from the trial court’s judgment entering a directed verdict following the close of her evidence in favor of Gary Mouse and G.M. Mouse, P.C., and entering a partial directed verdict in favor of Eric Vospette, on *96claims of malicious prosecution and abuse of process. The jury then entered a verdict in favor of Galloway-Taylor for compensatory damages on her claim for assault and battery against Vospette. On appeal, Galloway-Taylor argues that the trial court erred: (1) in rejecting a strike for cause of venire person number 7; (2) in directing a verdict on her malicious prosecution claims because it employed an incorrect legal standard for proof of damages; (3) in sustaining an objection to the admission into evidence of a ticket issued to Vospette; and (4) in sustaining an objection to expert testimony about the standard of care before an attorney should file a malicious prosecution lawsuit for a client.
We affirm. Rule 84.16(b).